DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 12/14/2020 to the Office Action mailed on 07/13/2020 is acknowledged.
Claim Status
Claims 1-15, 18-23, 25-36, and 38-40 are pending. 
Claims 16, 17, 24 and 37 were previously cancelled.
Claims 1-15, 18-23, 25-36, and 38-40 have been examined.
Claims 1-15, 18-23, 25-36, and 38-40 are rejected.
Priority
The priority to 371 PCT/US2017/030642 filed on 05/02/2017, which claims priority to application 62/330592 filed on 05/02/2016 are acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 1-15, 18-23, 25-36 and 38-40 under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application 2014/0086974 A1, Published 03/27/2014) in view of Zhou et al. (Development of a Multiple-Drug Delivery Implant for Intraocular Management of Proliferative Vitreorinopathy, Published 1998) and Zhong et al. (Rescue of SCID Murine Ischemic Hindlimbs with pH-modified rhbFGF/Poly(DL-Lactic-co-Glycolic Acid) implants, Published 05/23/2007) is withdrawn in view of Applicant’s arguments. 

Claims 1-15, 18-23, 25-36 and 38-40 under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application 2014/0086974 A1, Published 03/27/2014) in view of Zhou et al. (Development of a Multiple-Drug Delivery Implant for Intraocular Management of Proliferative Vitreorinopathy, Published 1998), Zhong et al. (Rescue of SCID Murine Ischemic Hindlimbs with pH-modified rhbFGF/Poly(DL-Lactic-co-Glycolic Acid) implants, Published 05/23/2007), and Park et al. (US Patent Application Publication 2015/0094641 A1, Published 04/02/2015).
The claims are directed to an implant comprising a cylinder comprising a water soluble saccharide such as trehalose, a polypeptide such as bevacizumab, a basic compound such as magnesium hydroxide, and PLGA; wherein the cylinder has a diameter of 0.1 to 10mm and a length of 1 to 20mm; and wherein the cylinder has a coating comprising PLGA. The claims are further directed to a method of treating wet age-related macular degeneration comprising administering the implant to the eye of a patient. The claims are further directed to a method making the implant comprising combining a powder composition comprising the polypeptide, trehalose, basic material and PLGA, forming the mixture into a form suitable for drug delivery, and coating the implant with PLGA.
Wu et al. teach manufacturing implants preferably comprising 10% bevacizumab, 6% trehalose (polypeptide to saccharide ratio of 0.6:1), 0.1% polysorbate 20, 1.4% sodium phosphate, and 82.5% PLGA (1:1) having a length 5-6mm and a diameter of 0.2 to 2mm by blending the polymer and a powder of bevacizumab, trehalose, sodium phosphate and extruding 3-5 inch pieces that are cut into 5-6 mm length implants (paragraphs 0062, 0067, 0156-0160 and Table 1, Formulation 1). The polymer matrix may further comprise buffering agents such as sodium carbonate and the like (paragraphs 0026, 0028, and 0036). The implants can be useful for treating macular degeneration including wet age-related macular degeneration (paragraphs 0019 and 0020). The implant releases the biologically active protein for at least about one, two, or three months in an ocular or intraocular region (paragraph 0048). The 
Wu et al. lacks a teaching wherein the implant has coating such as a PLGA coating. Wu et al. further lacks a teaching of a basic compound. Wu et al. does not teach combing the powder with a PLGA in organic solvent solution, extruding the suspension into a conduit such as silicone tubing and drying the suspension.
Zhou et al. teach an intraocular implant for delivery of drugs (title) comprising applying a coating over the cylindrical implant (page 284, section 3.3.1) section with drug protein by applying a solution of PLGA over the implant (page 284, section 3.3.3). The coating creates a lag-time to deliver protein when most needed (abstract).
Hughes et al. teach an extended release implant comprising bevacizumab for treatment of wet age-related macular degeneration (paragraphs 0155 and 0156). The implant can further comprise a coating that is coextruded with the implant (paragraph 0120). Various techniques may be employed to produce the drug delivery system including solvent evaporation method, injection molding methods, extrusion methods, co-extrusion methods, and combinations thereof (paragraph 0118).
Zhong et al. teach preparation of cylinder implants made by combining a powder comprising proteins, sucrose, magnesium hydroxide to control microclimate pH with a solution of PLGA in acetone; the solution mixture is loaded into a syringe, extruded into the silicone tubing with  0.8mm diameter, dried, the tubing is removed, the cylinders are cut into short pieces of roughly 8-10mm (page 332, section 2.2 and page 333, section 2.4). Zhong et al. teach that PLGA breakdown is the cause of the formation of the acidic environment and that “neutralization of microclimate by co-incorporation of poorly soluble basic additives and albumin may be a useful approach in the development of PLGA formulations of other therapeutic proteins” (page 337, column 1, paragraph 1). Monocolonal antibodies including bevacizumab are therapeutic proteins.
stability of the protein is of concern since as PLGA degrades its byproducts are lactic acid and glycolic acid so the PLGA matrix can become an acidic environment” (paragraph 0121). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to co-incorporate magnesium hydroxide into the implant of Wu et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide stabilization of the PLGA implant comprising bevacizumab. Park et al. and Zhong et al. teach that PLGA matrices create an acidic environment as the PLGA degrades. Park et al. teach that this environment is of concern for the stability of bevacizumab. Zhong et al. teach the addition of magnesium hydroxide to a cylindrical implant comprising PLGA controls the microclimate pH by neutralization. Since, Park et al. teach that the stability of bevacizumab is of concern in PLGA matrices and Wu et al. is an implant comprising bevacizumab in a PLGA matrix, then one of ordinary skill in the art would also have concern about the stability of bevacizumab in the Wu et al. implant. One of ordinary skill in the art would then look to the teachings of Zhong et al. and be motivated to incorporate a poorly soluble basic additive such as magnesium hydroxide into the implant to neutralize the acidic microclimate created by the degradation of PLGA. 
  It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a PLGA coating on the implant of Wu et al. and have reasonable expectation of success. One would have been motivated to do so in order to provide a delayed release of bevacizumab when implanted in the eye. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to utilize the method of Zhong et al. to form the implant Wu et al. and have a reasonable expectation of success. One would have been motivated to do so since Hughes et al. teach 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617